United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-0199
Issued: September 1, 2017

Case Submitted on the Record

ORDER GRANTING PETITION FOR RECONSIDERATION
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
The Board issued its decision in the above-entitled matter on September 16, 2015.1 The
Board affirmed a September 24, 2013 merit decision of the Office of Workers’ Compensation
Programs (OWCP), which denied appellant’s claim for a schedule award. The Board found that
appellant had not sustained any permanent impairment causally related to his accepted lumbar
and thoracic conditions.
On October 13, 2015 appellant timely requested that the Board reconsider its
September 16, 2015 decision.2 He noted, inter alia, that OWCP had expanded his claim to
include herniated discs. Appellant also argued that the Board failed to consider a January 13,
2012 medical report from Dr. John J. Walsh Jr., a Board-certified orthopedic surgeon and OWCP
1

Richard J. Daschbach, Chief Judge, participated in the preparation of the original decision, but was no longer a
member of the Board effective May 16, 2014. Similarly, James A. Haynes, Alternate Judge, also participated in the
preparation of the original decision, but was no longer a member of the Board effective November 16, 2015.
Neither individual participated in the preparation of this order.
2

Appellant or the Director of OWCP may file a petition for reconsideration of a decision or order issued by the
Board within 30 days of the date of issuance, unless another time period is specified in the Board’s order. 20 C.F.R.
§ 501.7.

referral physician. On November 10, 2015 the Director filed an answer to the petition for
reconsideration, arguing that appellant had not cited any error of fact or law and his petition
should therefore be denied. In a November 16, 2015 response, appellant reiterated that
Dr. Walsh’s report had been omitted. He also noted that in 2012 OWCP expanded his claim to
include herniated discs, and the Board’s failure to acknowledge all of his accepted conditions
represented an error in fact.
In its September 16, 2015 decision, the Board identified appellant’s accepted conditions
as thoracic and lumbar strain/sprain. Part of the Board’s rationale for affirming OWCP’s
September 24, 2013 denial of a schedule award was that appellant’s treating physician had based
his left lower extremity impairment rating on diagnoses of herniated thoracic and lumbar discs,
“which [were] not accepted as causally related to the employment injury.” However, on
reconsideration, appellant correctly noted that in February 2012 OWCP had expanded his claim
to include, inter alia, thoracic and lumbar intervertebral disc displacement.3 Because appellant
has identified a pertinent factual error with respect to the September 16, 2015 decision, the Board
will grant the petition for reconsideration. Accordingly, the Board will issue a new decision and
order regarding appellant’s claimed entitlement to a schedule award.
IT IS HEREBY ORDERED THAT the petition for reconsideration is granted.
Issued: September 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

OWCP’s February 15, 2012 correspondence to appellant advised that his claim had been expanded. The list of
all accepted conditions included thoracic and lumbar region back sprain(s), cervical, thoracic and lumbar
intervertebral disc displacement(s) without myelopathy, and thoracic or lumbosacral neuritis or radiculitis. OWCP
also noted that its decision to expand the claim was based on Dr. Walsh’s recent second opinion examination.

2

